         CASE 0:20-cr-00147-PAM-LIB Doc. 55-5 Filed 09/24/20 Page 1 of 1
                                                                                            ?
                                                             4
                                                              VrstA                         ?t'

                                                                 ci t.-s.-- {
                                                               SeS?^
                                                               €d"F
                                                                                            's7^t


                                                    n -E?Br F
                                               .ft -H
                                               \F tE
                                                      €ETE
                                                      fii^e:
                                                                                            A
                                              ,''B
                                                   7#  €rt  5.;
                                                             o

                                                     H t-#qF€?  '&
                                                               cF \'f
                                                                   -*- t
                                                                       ;
                                                               s;'
                                                                b
                                                                                 \'FF




               C*
               tr
               €
                g!
               4d                                                    sEP z n   tffiL
               <*-                                               us.Drslllglg@
                     z_
                 4/?"
    N                                                                  Ul
                                                                       tir
                                                                       -r
                                                                           5-
                                                                           S=g
                                                                           (t:
                                                                               <lt          (.rr

                                                                       FE=
                                                                       r   O:  (tI
                                                                                     S= iT
                                                                                     FI::
                                                                      :               t-
                                                                                     lr-    tut
                                                                                            (Jt
                                                                      =              g=G
                                                                                     s-

                                                                      =
                                                                      :              .n-
                                                                      E
                                                                      :-
                                                                        -
                                                                                 e=- U):


                                                                          ==5
?n                                                                    =
                                                                       ={
                                                                          E ==A
                                                                          e -N)
 w<q,f/t.t,/                                                          =            iij
                                                                      =Eni l-..--...--l
                                                                      :H
                                                                     :?c)
                                                                     =    f, l;| ,'rf'if
                                                                          P
                                                                     : = t l=: r:l
